' Fuller, J.
On the 10th day of March, 1886, respondent procured a judgment against appellant in a court of a justice of the peace, which, as shown by the certified transcript thereof filed in the circuit court two days thereafter, is as follows:
‘‘Territory of Dakota, County of Hamlin — ss: Justice Court. Before J. R. Taylor, Justice of the Peace. W. H. Williams, Plaintiff, vs. Easton O. Rice, Defendant. Defendant failing to appear, I therefore render judgment in favor of the *11plaintiff and against the defendant in the sum of one hundred dollars and costs in this action. Judgment rendered March 10th, at 8 o’clock p. m., A. D. 1886, for plaintiff for $100.00; costs, $16.50; cost of transcript of judgment to be added, $1.00; total, $117.50.”
“Territory of Dakota, County of Hamlin — ss.: I, R.' J. Taylor, a justice of the peace, hereby certify that I have compared the foregoing with the original entry of judgment rendered by me in the above entitled action and that the same is a correct transcript therefrom as appears from my docket. Given under my hand this tenth day of March, A. D. 1886. R. J. Taylor, Justice of the Peace for Hamlin County, D. T.”
More than five years having elapsed before execution issued, an application on due notice to appellant was made to the circuit court, pursuant to section 5111 of the Compiled Laws, for leave to issue an execution on said judgment, and from an order granting such leave, defendant appeals to this court.
Section 5108 of the Compiled Laws is as follows: “A justice of the peace, on the demand of a party in whose favor he shall have rendered a judgment, must give a certified transcript thereof, which may be filed in the office of the clerk of ihe circuit court of the county or subdivision in which the judgment was rendered, and such clerk must thereupon enter such judgment in the judgment book, and upon the judgment docket; and, from the time of the docketing thereof, it becomes a judgment of such circuit court, and a lien upon real property, and a certified transcript of the docket of such judgment may be filed, and the judgment docketed accordingly, in any other county or subdivision, with the like effect in every respect as if the judgment had been rendered in the circuit court where such judgment is filed.” Counsel for appellant contend that .the transcript filed in the circuit court does not show that the justice of the peace had any jurisdiction to render the judgment, and that an execution can, in no event, issue upon a judgment *12rendered by a justice of the peace after five years from the date of its rendition. While the docket of a justice of the peace should, and- will, when kept in the manner required by law, contain a record of all facts essential to the jurisdiction of such court, a judgment, properly entitled, that states the amount thereof, including costs, and the time when rendered, seems to meet the requirements of section 6123 of the Compiled Laws, and a transcript'of such judgment filed in, and thereby made a judgment of, a court of general jurisdiction, in which the entries that are required to be made in the records thereof are at least prima facie evidence of what they contain, is not void because it fails to expressly show the jurisdiction of the justice of the peace in whose court such judgment was rendered, and the burden of showing a want of jurisdiction is upon the party raising the question.
The decisive question in Atchison v. Rosalip, 3 Pin. 288, was the sufficiency of the following transcript of a judgment filed in the district court: “Enos S. Baker vs. John Atchison, E. W. Washburne, Garnishee. Damages, $50; costs, $15.96,— $65.96. Transcript from Justice Tompkins. Piled Dec. 27, 1843.” The court says: “Had the proof rested here, there would be no doubt that prima facie a valid judgment was made out. A transcript from the docket of a justice of the peace in this form is substantially sufficient to warrant the clerk of the court in entering,the judgment required by statute. It is not necessary that the transcript should show the jurisdiction of the justice. All this is presumed in the first instance.” In Jackson v. Tuttle, 9 Cow. 233, a transcript of a justice’s judgment filed in the • following form, was held sufficient to bind land, although it does not on its face show that the justice had jurisdiction to render the judgment: “Oneida County, Justice Court. Jesse Hiles vs. Daniel Gridly. March 24, 1820. Judgment rendered for pl’ff for the sum of $49.64; costs, $1.18,— $50.82. Costs of copy to be added. I certify the above to be a true copy of a judgment on record in my office. Dated April *133d, 1820. Samuel Whitmore, J. P.” To the same effect, see Jackson v. Jones, Id. 182; Jackson v. Rowland, 6 Wend. 667; Treplow v. Buse, 10 Kan. 170; Franse v. Owens, 25 Mo. 329; 1 Freem. Ex’ns, 14; 5 Black, Judgm. 522. We are aware that there are courts holding that the transcript, in order to be effectual, must show upon its face that the justice had jurisdiction to render the judgment; but it appears, so far as we have been able to examine, that the statutes upon which such decisions rest either provide a form for judgments in justice courts, requiring all jurisdictional facts to be specified, or contain a provision expressly requiring the justice to make a certified transcript of the judgment and of all proceedings in the case, so far as they appear from his docket; and a careful examination of such statutes leads to the irresistable conclusion that decisions based thereon cannot be followed in states having statutory provisions similar to sections 5Í08 and 6123 of the Compiled Laws of this state.
Presumably for the purpose of preserving from loss or destruction a judgment rendered by a justice of the peace, and expressly for the purpose of making it a judgment of the circuit court, a transcript thereof is placed upon the judgment book, and entered upon the docket in said court, and thereby becomes a lien upon real property, and in every respect the same as a judgment rendered in the circuit court. For convenience, economy, and expediency these courts of limited jurisdiction were created, and there appears to be no good reason why a judgment rendered by a justice of the peace should not be as binding, as lasting, and as irrefutable as the adjudications of courts of general jurisdiction, after they have been placed on a par with, and declared by statute to be, judgments of such courts. The only reason for the statute limiting to five years the period of duration of time within which an execution can issue upon a justice’s judgment appears to be the liability to destruction or imperfect preservation of the proofs of such judgments, and, when transcripts thereof are placed upon the *14records, and under the exclusive protection and control of the circuit court, and by statutory adoption become ■ judgments of such- courts, the reason for the limitation no longer exists.
The statute provides that an execution may issue on a judgment in justice court at any time within five years from the entry thereof, unless such judgment has been taken to the circuit court on error or appeal, or has been docketed therein; and unless an execution has been issued upon a judgment obtained in circuit court, and returned unsatisfied in whole or in part, within five years from the time of its rendition, no execution can issue upon such judgment without leave of court first obtained on notice to the adverse party. Comp. Laws, §§ 5110, 5111, 6111. A judgment of the circuit court becomes a lien upon real property, subject to the homestead exemption, when docketed in the county where it was rendered, and so remains for a period of 10 years from the time of such docketing; and it may be made a lien, for a period of 10 years from the time such judgment was docketed in the county where rendered, upon all real estate owned by the judgment debtor, except the homestead, which may be situated in any other county of the state, by filing a transcript of the original docket with the clerk of the circuit court of such county; and wdth like effect, and in every respect the same as if the judgment had been rendered in such court, a j udgment of a justice of the peace docketed in the circuit court of the county in which the same was rendered may be made a lien upon land situated in any other county, by filing therein a transcript of said judgment, certified by the clerk of the circuit court, as required by sections 5104-5108 of the Compiled Laws. The docketing of a judgment in the circuit court of the county in which it was rendered gives notice to the world, and alone creates a lien upon real property situated therein for a period of 10 years from the date of such docketing; and the fact that a judgment was originally entered in a justice court, and therefore not a lien upon real property until a transcript thereof was docketed in the circuit court, *15•would not, in our opinion, deprive such judgment oí the force and effect of a judgment of the circuit court as a lien upon real property for the entire period of 10 years from the time the same was docketed in and became a judgment of such circuit court. McCoy v. Cox (Iowa) 7 N. W. 44. We therefore hold that the docketing in the circuit court of a transcript of a judgment rendered by a j ustice of the peace renders it enforceable therein for the same length of time, and in the same manner as judgments originally rendered and docketed in said court; and the order of the circuit court is affirmed. ,